United States Court of Appeals
                      For the First Circuit


No. 20-1846

                 CINDY CURTIS; DEMETRE CAMBOURIS,

                      Plaintiffs, Appellants,

                                v.

          NICHOLAS GALAKATOS, as owner of the M/V GALANI,

                       Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. George A. O'Toole, Jr., U.S. District Judge]


                              Before

                Thompson and Lipez, Circuit Judges,
                   and Torresen,* District Judge.


     Thomas P. Giuffra, with whom Brian Keane, Keane Law Group,
P.C., Jeremy Hellman, and Rheingold Giuffra Ruffo & Plotkin LLP
were on brief, for appellants.
     Bruce G. Paulsen, with whom David J. Farrell, Jr., David S.
Smith, Farrell Smith O'Connell Aarsheim Aprans LLP, Brian P.
Maloney, and Seward & Kissel LLP were on brief, for appellee.


                         November 29, 2021




    *   Of the District of Maine, sitting by designation.
           THOMPSON, Circuit Judge.         On vacation in Greece, two

U.S. citizens, Cindy Curtis and Demetre Cambouris, were ferrying

along on a small boat, the M/V Marina.       That is until another boat,

the M/V Galani, smacked into the Marina and sunk it in the Paros-

Antiparos Strait.      On top of the marine wreckage, the crash also

left Curtis with serious personal injuries. So she and her husband

sued the U.S.-citizen owner of the Galani, Nicholas Galakatos, in

federal   court   in   Massachusetts     seeking    damages.    Galakatos,

though, told the district court that this was a suit meant for

Greece--not the United States--and moved to dismiss on the ground

of forum non conveniens.      The district court agreed and sent the

parties packing for a Greek court. Ever mindful of our deferential

standard of review in this context, we nonetheless reverse.

                               THE FACTS

           Curtis and Cambouris, spouses, hail from New York.             In

the summer of 2018, they crossed the pond to spend time in Greece,

specifically in the area of the Paros-Antiparos Strait.                While

there, they (along with one other passenger) took a ride aboard

Cambouris's boat, the M/V Marina, in the Strait.

           That same day, Galakatos's M/V Galani, piloted by Greek

citizen   Dimitrios    Faroupos,   was     also    traveling   the   Strait.

Faroupos (who we now know is the gardener at Galakatos's summer

residence in Greece) was carrying six others on board the Galani




                                   - 2 -
at the time.    When the collision occurred, Galakatos was back home

in Massachusetts.

            With Faroupos at the helm, the Galani plowed into the

stern (i.e., the back) of the Marina, traversing its way over the

passenger area before plunging back into the water on the other

side.     In the process, the Galani's hull and propellers struck

Curtis.    Nearby vessels rescued all three passengers.                The Marina,

though, sunk, its wreckage ultimately towed out of the Strait.

            After being pulled from the water, Curtis was brought to

the local medical center and shortly thereafter transferred to a

hospital in Athens.        Physicians there diagnosed a host of serious

injuries,    including:       ten   broken   ribs,      eight    of    which   were

fractured    front   and    back;   fractures      of    her    shoulder   blade,

collarbone, sternum, and lower arm; multiple fractures in her leg;

and massive wounds on her thigh from the propeller blades. Various

surgical procedures kept her in the Intensive Care Unit for about

a month.     After being hospitalized a bit longer in Athens, she

made her way home to the United States, where she was admitted to

New York Presbyterian Hospital in New York City.                       There, she

underwent even more surgical procedures.                Curtis has since gone

through months of physical therapy.            And more than a year after

the shipwreck, Curtis still required a walker to balance.

            Following      the    crash,     the    Paros       Port    Authority

investigated.        In    that   investigation,        sworn   depositions     or


                                     - 3 -
declarations have been provided in Greek by thirteen individuals.

The case was then assigned to the Public Prosecutor by the First

Instance Court of Syros to decide whether to prosecute anyone in

the matter.        At some point after the crash, Faroupos was arrested

for provocation of a shipwreck and causing serious personal injury.

He was later released.         The criminal case is still ongoing.

              About six months after the crash, Curtis and Cambouris

filed suit against Galakatos in the United States.                  Rather than

sue back in their Empire State, Curtis and Cambouris shipped up to

Boston and filed suit in the federal court of Galakatos's hometown.

They brought claims for maritime negligence, loss of consortium,

and property damage.

              Galakatos moved to dismiss the complaint for forum non

conveniens, arguing that Greece, not Massachusetts, is the "most

appropriate venue" for this case.               In support of the motion,

Galakatos submitted his own affidavit.            In it, he declared that he

was not in Greece at the time of the accident and felt it was

important     to    proceed   in   Greece     because   "nearly    all   of     the

identifiable witnesses to this incident other than the Plaintiffs

reside   in    Greece."       Thus,   he   reasoned,    trying    this   case    in

Massachusetts "would be damaging and prejudicial to [his] ability

to defend the action."         He also submitted an affidavit of a Greek

attorney, who gave his opinion on a smattering of Greek-law issues.

Importantly, the attorney also provided a list of names of the


                                      - 4 -
thirteen individuals who gave depositions or declarations to the

Port Authority, which he obtained from Faroupos's attorney.               Given

these facts, Galakatos agreed to submit to the jurisdiction of an

appropriate Greek court and to waive any statute-of-limitations

defense.

            Persuaded, the district court dismissed the case, and

Curtis and Cambouris now appeal.            But before we dig into the issue

raised here, we first get our bearings with the multifaceted law

of forum non conveniens.

                               THE LAW TO APPLY

            Forum non conveniens gives courts the discretion "to

dismiss a case because the chosen forum (despite the presence of

jurisdiction and venue) is so inconvenient that it would be unfair

to conduct the litigation in that place."                 Nandjou v. Marriott

Int'l, Inc., 985 F.3d 135, 140 (1st Cir. 2021) (quoting Howe v.

Goldcorp   Invs.,      Ltd.,   946   F.2d    944,   947   (1st   Cir.   1991)).1

Dismissal on that doctrinal basis "reflects a court's assessment

of a 'range of considerations, most notably the convenience to the

parties    and   the   practical     difficulties     that   can    attend   the

adjudication of a dispute in a certain locality.'"               Sinochem Int'l

Co. v. Malay. Int'l Shipping Corp., 549 U.S. 422, 429 (2007)




     1 For those who aren't fluent in Latin, forum non conveniens
translates to "an unsuitable court." Forum Non Conveniens, Black's
Law Dictionary (11th ed. 2019).


                                     - 5 -
(quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 723

(1996)).      When a district court makes a forum non conveniens

dismissal, the "practical effect" is that the plaintiffs have to

re-file in a more convenient court, Nandjou, 985 F.3d at 140,

perhaps a foreign one, see Sinochem Int'l, 549 U.S. at 430 (noting

that common-law forum non conveniens applies when the alternative

forum is abroad).2

            Forum non conveniens is a balancing act.       On the one

hand, a plaintiff ordinarily holds a "heavy presumption weigh[ing]

in favor of [her] initial forum choice."       Adelson v. Hananel, 510

F.3d 43, 53 (1st Cir. 2007).    Her forum choice "will be disturbed

only rarely."    Nowak v. Tak How Invs., 94 F.3d 708, 719 (1st Cir.

1996).    Still, it is not as though the plaintiff's choice of forum

is   "given    dispositive   weight"    such   that   "dismissal   [is]

automatically barred when a plaintiff has filed suit in [her] home

forum."    Interface Partners Int'l, Ltd. v. Hananel, 575 F.3d 97,

102 (1st Cir. 2009) (quoting Piper Aircraft Co. v. Reyno, 454 U.S.

235, 254 n.23 (1981)); see also Nandjou, 985 F.3d at 142 (noting

that a U.S. forum is a "home forum" even when the plaintiff is

from another state where the alternative is a non-U.S. court).       It

just means that there's a "heavy burden" on a defendant to show


     2 If the more convenient forum is another U.S. federal court,
we'd be looking not to common-law forum non conveniens, but the
statutorily codified version of the doctrine.       See 28 U.S.C.
§ 1404(a); Sinochem Int'l, 549 U.S. at 430.


                                - 6 -
why the balance favors vetoing the plaintiff's forum choice.

Nandjou, 985 F.3d at 141 (quoting Adelson, 510 F.3d at 52).

           To meet that heavy burden, a defendant must show, on the

other side of the scale, that the plaintiff's chosen forum is "so

inconvenient that transfer is needed to avoid serious unfairness."

See id. (emphasis in original) (quoting Adelson, 510 F.3d at 52).

Indeed, we recognize that a plaintiff's forum choice may "'vex,

harass, or oppress the defendant by inflicting upon [her] expense'

or unnecessary trouble."        Id. (quoting Gulf Oil Corp. v. Gilbert,

330 U.S. 501, 508 (1947)).       Yet "a real showing of convenience by

a plaintiff who has sued in his home forum will normally outweigh

the inconvenience the defendant may have shown."                Id. (quoting

Koster v. (Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518, 524

(1947)).   To overcome that presumption, the oppressiveness and

vexation   must    be    "out    of    all    proportion   to    plaintiff's

convenience," or the administrative and legal problems too much

for the court to bear.      Am. Dredging Co. v. Miller, 510 U.S. 443,

447–48 (1994) (quoting Piper, 454 U.S. at 241).

           Meeting that heavy burden involves two steps.              First,

the defendant has a burden to show that an "adequate alternative

forum exists."    Shinya Imamura v. Gen. Elec. Co., 957 F.3d 98, 106

(1st Cir. 2020).        "[A]n adequate alternative forum exists when

'(1) all parties can come within that forum's jurisdiction, and

(2) the parties will not be deprived of all remedies or treated


                                      - 7 -
unfairly, even though they may not enjoy the same benefits as they

might receive in an American court.'"      Id. (quoting Mercier v.

Sheraton Int'l, Inc. (Mercier I), 935 F.2d 419, 424 (1st Cir.

1991)).   If the defendant fails to show there's another suitable

court to hear the plaintiff's case, that's the end of the line for

her forum non conveniens motion.    See Nandjou, 985 F.3d at 141.

          Second, if there's an adequate alternative forum, the

defendant must also show that a balance of public and private

interest factors "strongly favor litigating the claim in the second

forum."   Nandjou, 985 F.3d at 142 (citation omitted) (emphasis in

original).    If, on balance, the interest factors are about equal,

that's not enough to surmount the defendant's heavy burden.     See

id. at 141.

          As for the public interest factors that get thrown onto

the scale, the Supreme Court has taught us this: we are to consider

          the administrative difficulties flowing from
          court congestion; the "local interest in
          having localized controversies decided at
          home"; the interest in having the trial of a
          diversity case in a forum that is at home with
          the law that must govern the action; the
          avoidance of unnecessary problems in conflict
          of laws, or in the application of foreign law;
          and the unfairness of burdening citizens in an
          unrelated forum with jury duty.

Piper, 454 U.S. at 241 n.6 (quoting Gulf Oil, 330 U.S. at 509).

          The private interest factors require consideration of

the practicalities of litigating a case in a particular forum that




                                - 8 -
may make it easy and inexpensive, or cumbersome and extra costly.

See Iragorri v. Int'l Elevator, Inc., 203 F.3d 8, 12 (1st Cir.

2000).    These factors include "the relative ease of access to

sources   of   proof;    availability     of     compulsory    process   for

attendance of unwilling, and the cost of obtaining attendance of

willing, witnesses; [and the] possibility of view of premises, if

view would be appropriate to the action."                Id. (alteration in

original) (quoting Gulf Oil, 330 U.S. at 508).              As particularly

relevant here, courts must consider "the nature of the plaintiff's

claims and the evidence that would be relied upon to adjudicate

them."    Nandjou, 985 F.3d at 142.       In doing so, courts ought to

give "particular attention to where the witnesses that the parties

would rely upon are located" and "how burdensome it would be for

them to appear in either the home or the foreign forum."                 Id.

Additionally, courts must give "due consideration . . . to how

many . . . witnesses are third parties to the litigation and

whether, despite their third-party status, they would be subject

to compulsory process in either the home or the foreign forum."

Id.

           This   list   of   public   and     private   interest   factors,

though, isn't exhaustive.        They're merely a "helpful starting

point."   Imamura, 957 F.3d at 107 (quoting Iragorri, 203 F.3d at

12); see, e.g., Nandjou, 989 F.3d at 146 (considering the physical

and emotional toll to witnesses on returning to a location where


                                  - 9 -
they experienced a traumatic experience); Nowak, 94 F.3d at 719

(considering      as   a   private   interest   factor   the   ability   of   a

plaintiff    to    use     a   contingent-fee    arrangement).       Indeed,

"flexibility is the watchword" with forum non conveniens cases,

Iragorri, 203 F.3d at 12, as the inquiry ultimately turns on the

unique facts of each case, Piper, 454 U.S. at 249.             The "ultimate

inquiry" remains, all in all, "where trial will best serve the

convenience of the parties and the ends of justice."            Imamura, 957

F.3d at 107 (quoting Koster, 330 U.S. at 527).

            Given this multifaceted and fact-laden inquiry, our

review of a district court's forum non conveniens conclusion is

(as the Supreme Court has put it) only for a "clear abuse of

discretion," Piper, 454 U.S. at 257, which we've since interpreted

to be the same test as abuse-of-discretion review, see, e.g.,

Imamura, 957 F.3d at 106 (calling it "abuse of discretion" and

citing Piper); Mercier I, 935 F.2d at 423 (same).              As we've said

in other contexts, though, the abuse-of-discretion standard isn't

a rubber stamp.        Colón-Cabrera v. Esso Std. Oil Co. P.R., 723 F.3d

82, 88 (1st Cir. 2013); accord Simon v. Republic of Hungary, 911

F.3d 1172, 1190 (D.C. Cir. 2018) ("While we accord respectful

deference to district courts' forum non conveniens determinations,

we do not rubber stamp them.").        An abuse of discretion in deciding

a forum non conveniens motion occurs when a district court has

"(1) failed to consider a material factor; (2) substantially relied


                                     - 10 -
on an improper factor; or (3) assessed the proper factors, but

clearly erred in weighing them." Nandjou, 985 F.3d at 142 (quoting

Interface Partners, 575 F.3d at 101).

                                OUR TAKE

          With that framework in mind, we dive into our analysis.

Curtis and Cambouris say the district court abused its discretion

in concluding "the overall balance" "strongly favors Greece as the

more convenient and efficient forum."       Although they now concede

Greece is an adequate alternative forum, they stress that the

district court erred in determining that the public and private

interest factors strongly favor litigating in Greece.           As we'll

explain in some detail, we agree that the district court erred in

considering the private interest factors and clearly erred in

striking the overall balance, thus abusing its discretion.

     A.   The Public Interest Factors

          We begin, though, with the public interest factors, as

to which we find no error in the district court's determination

that they weighed in favor of litigating in Greece.            The court

recognized    the   United   States'   interest   in    adjudicating    the

controversy   between   three   U.S.   citizens   but    determined    that

interest was outweighed by the fact that, in totality, the United

States' connection to the events, even if Galakatos resides in




                                 - 11 -
Massachusetts, was "attenuated."3          The court emphasized that the

collision occurred in Greece and presumably "much of the relevant

evidence is located there."            "Provided adequate recognition is

accorded    'the     substantial    public     interest     in   providing    a

convenient United States forum for an action in which all parties

are United States citizens and residents,' the trial court may

weigh, as a subsidiary consideration, any attenuated connection

between the particular United States forum and the matter in

litigation."       Mercier v. Sheraton Int'l, Inc. (Mercier II), 981

F.2d 1345, 1355 (1st Cir. 1992) (quoting Mercier I, 935 F.2d at

430).    It was not error to find that the particular contacts with

Massachusetts      were   limited   and   to   balance    that   consideration

against the United States' general interest in deciding disputes

between its citizens.       See id.4

           Nor did the court err when in its analysis it placed

weight towards dismissal on its unfamiliarity with Greek law.                See




     3  We note that Curtis and Cambouris filed suit in
Massachusetts, Galakatos's home state, rather than their home
state of New York. But since the alternative forum was a non-U.S.
court, Massachusetts still counted as the plaintiffs' "home
forum"--even though they are New York residents. See Nandjou, 985
F.3d at 142.
     4 Our recent decision in Nandjou is not to the contrary.

There, we affirmed that the district court didn't err in concluding
that Massachusetts's interest in the dispute was a "neutral" factor
where a Massachusetts citizen sued not only a U.S.-citizen
defendant, but also a Canadian-citizen defendant, for an accident
that occurred in Canada. See 985 F.3d at 143. But it is not error
for the district court here to come out the other way.


                                    - 12 -
Mercier I, 981 F.2d at 1357 (noting courts may ascribe some weight

to the unfamiliarity with foreign law, but cautioning that they

not give it "undue importance" since "the task of deciding foreign

law is a chore courts must often perform" (cleaned up) (quoting

Manu Int'l, S.A. v. Avon Prods., Inc., 641 F.2d 62, 68 (2d Cir.

1981))).5   Though we note that, in the grand scheme of things, the

court said this factor weighed only "somewhat" toward dismissal.

     B.     The Private Interest Factors

            When it came to the private interest factors, the court

thought those weighed in favor of sending this case to Greece.

The court emphasized that the accident occurring in Greece weighed

heavily in favor of Greece, and that the Greek authorities had

investigated--examining    physical     evidence   and   taking   sworn

testimony from witnesses.     The court concluded that "the vast

majority of key fact witnesses, including eyewitnesses to the

collision, Ms. Curtis'[s] Greek treating physicians, and the pilot

of the Galani, all reside in Greece."      And, because "only a Greek

court has the power to compel the testimony of Greek witnesses,"




     5 We also note that we reject Galakatos's argument that the
court, under the public interest factors, should consider the
"burden of requiring a Massachusetts jury to interpret and analyze
issues of Greek law." Courts--not finders of fact--interpret and
analyze issues of law.     See Fed. R. Civ. P. 44.1 (noting the
court's determination of foreign law is treated as a question of
law); Animal Sci. Prods. v. Hebei Welcome Pharm. Co., 138 S. Ct.
1865, 1873 (2018). Juries determine the facts and apply them to
the law the court provides.


                               - 13 -
the court thought this weighed toward litigating in Greece.6    But

according to Curtis and Cambouris, Galakatos, contrary to what the

district court found, failed to meet his burden of showing that

the witnesses were both unavailable to testify in the United States

and relevant to this case.     In consequence, they say, by failing

to hold Galakatos to his burden, the district court committed legal

error.

          Galakatos, for his part, says that he has no burden to

provide detailed information on the identity of witnesses or their

relevance to the case.   Regardless, he presses there is evidence

that there were statements from twelve non-U.S. citizens given to

the Greek Port Authority in the initial investigation and that

fact suffices.7   Thus, whatever may be his burden has been met.

          In our view, the problem with Galakatos's argument is

that the district court had insufficient evidence to support the

purported residency of these twelve individuals as we'll discuss

in more detail momentarily.8   As for Galakatos's claim that he has


     6 This is so because parties lack the "authority to subpoena
a foreign national located in a foreign country." United States
v. Aboshady, 951 F.3d 1, 11 (1st Cir. 2020) (citing Fed. R. Crim.
P. 17(e)(2)); see Fed. R. Civ. P. 45(b)(3) (providing, just as
Fed. R. Crim. P. 17(e)(2), that 28 U.S.C. § 1783 governs service
of subpoenas in a foreign country); see also 28 U.S.C. § 1783(a)
(providing for service in a foreign country only if the witness is
a U.S. national or resident).
     7 One of the thirteen statements was from Galakatos, and we

know he's a U.S. citizen.
     8 Galakatos claims that the plaintiffs didn't raise any issue

with the sufficiency of the evidence on the witnesses' nationality


                               - 14 -
no    obligation    to        produce    any   detailed     evidence    regarding

witnesses, we think Galakatos may be oversimplifying our case law.

           True, we've said before, "there is no 'blanket rule'

that a defendant affirmatively demonstrate, by affidavit, the

unavailability of a foreign witness and the significance of the

witness's testimony." Interface Partners, 575 F.3d at 104 (quoting

Mercier II, 981 F.2d at 1356).                 Indeed, the Supreme Court has

specifically rejected the contention that defendants seeking forum

non    conveniens    dismissal          must   submit     detailed     "affidavits

identifying the witnesses they would call and the testimony these

witnesses would provide if the trial were held in the alternative

forum."   Piper, 454 U.S. at 258.              "Such detail," the Court said,

"is not necessary."           Id.

           On the other hand, though, the Piper Court made clear

that "[o]f course, defendants must provide enough information to

enable the District Court to balance the parties' interests."                    Id.

(emphasis added).        Yet the Court didn't provide much guidance on

what constitutes "enough"--although it found the defendants did

present   "enough"       in    Piper.      Id.;   see   Otto   Candies,    LLC   v.

Citigroup, Inc., 963 F.3d 1331, 1347 (11th Cir. 2020) (noting the

lack of clear guidance from Piper on what is "enough").



below, and thus waived it. But the record makes plain that Curtis
and Cambouris did object to Galakatos's lack of evidence on the
unavailability of witnesses--just apparently not with as much
specificity as Galakatos desires.


                                        - 15 -
             So, delving into what the Piper Court deemed sufficient

will be instructive in gleaning a benchmark for what meets the

defendant's evidentiary burden.      But before we take a look at the

evidence the Piper defendants offered, some context of the case

will prove helpful.

             Piper involved a dispute over a tragic airplane crash.

The airplane, manufactured by U.S.-based Piper Aircraft Co., was

on a flight from Blackpool, England to Perth, Scotland when it

crashed in the Scottish Highlands after a potential failure with

the propeller, manufactured by U.S.-based Hartzell Propeller, Inc.

Piper, 454 U.S. at 238-39.        All five passengers--who were all

residents of Scotland--died in the crash.      Id.   The plane at the

time was owned, maintained, and operated by United Kingdom-based

entities.     Id.   A U.S. resident, Gaynell Reyno, brought suit in a

U.S. court as the court-appointed administratrix of the estates of

the five Scottish passengers (whom she wasn't in any way related

to).   Id.     Asserting wrongful-death and strict-liability claims

against the two U.S.-based manufacturers, Reyno admitted that she

filed suit in the U.S. because the applicable laws and available

relief were much more favorable than those in Scotland.       Id. at

239–40.

             The U.S.-based defendants moved to dismiss for forum non

conveniens.     Id. at 240-41.   They argued, as relevant to us, that

key witnesses on liability and damages--specifically those who


                                 - 16 -
could testify about the aircraft's maintenance since manufacture,

the training of the pilot, and the investigation of the accident--

were based in the U.K.    Id. at 242.   The district court agreed,

but the Third Circuit reversed.   Id. at 243-44.   The Third Circuit

concluded that the defendants hadn't met their burden on witness

inconvenience because they did not specify the witnesses they would

call and the testimony the witnesses would provide.    Id. at 244.

          The Supreme Court, as we've already hinted, disagreed.

Rejecting the Third Circuit's witness-convenience conclusion, the

Court indicated that "[s]uch detail is not necessary."       Id. at

258.   Still, as we've noted, the Court made clear that defendants

"[o]f course . . . must provide enough information to enable the

District Court to balance the parties' interests," which the

defendants did there.    Id.

          In finding that the defendants submitted "enough," the

high Court referred to the affidavits submitted by the defendants,

particularly the one submitted by Piper Aircraft Co.     See id. at

258–59 & n.27. In it, Piper Aircraft identified, with some detail,

the individuals it would call as witnesses in a trial.     See Aff.

of Charles J. McKelvey, Pet. for Writ of Cert. of Piper Aircraft

Co. at 1f–3f, Piper, 454 U.S. 235 (1981) (No. 80-848).     Although

it did not identify individuals by name, Piper Aircraft identified

general groups of people (e.g., individuals from the Scottish

company that owned and operated the aircraft, and individuals from


                               - 17 -
the aircraft maintenance company) and the general topic of their

testimony.   And it submitted that all of these individuals were

residents of Scotland--a fact that the plaintiff never disputed.

See Reyno v. Piper Aircraft Co., 479 F. Supp. 727, 732 (M.D. Pa.

1979) (noting that "[e]ven Plaintiff admits that all witnesses to

damages reside in Scotland" and rejecting her argument "that the

evidence going to legitimately raised defenses is irrelevant").

Rather, because she brought a claim only for strict liability, the

plaintiff in Piper thought the only relevant witnesses were the

U.S.-based manufacturer's employees. See Opp'ns to Pets. for Writs

of Cert., Piper, 454 U.S. 236 (1981) (No. 80-848), 1980 U.S. S. Ct.

Briefs LEXIS 1793, at *9–10.     But the manufacturer pressed as a

defense that events in Scotland in the seven years since the

aircraft's   assembly   could   have     affected   the    manufacturer's

liability.   See Tr. Oral Arg. at 18–19, Piper, 454 U.S. 236 (1981)

(No. 80-848).    And, in furtherance of its request to move the

venue, the manufacturer expressly agreed to bear the burden of

transporting those U.S.-based witnesses to Scotland.           See id. at

18.

          The evidentiary support Galakatos offered up here is a

far cry from that in Piper.      First, it was undisputed in Piper

that all the witnesses the defendant sought to call--save those

U.S.-based-employee witnesses who would travel to Scotland at the

defendant's expense--were located in Scotland.            The Piper Court


                                - 18 -
thus could make the reasonable assumption that a Scottish court

could    compel    those   witnesses    to   testify.     Here,     Curtis   and

Cambouris have made no similar concession as to the residency of

the witnesses Galakatos has identified.          And, though we've scoured

the record, we've found but one piece of evidence from Galakatos

on this subject:       Galakatos's statement that "nearly all of the

identifiable witnesses to this incident other than the Plaintiffs

reside in Greece." Further, all we have to explain that allegation

is his counsel's "understanding" (again without any factual basis)

that the eleven individuals with seemingly Greek surnames are

citizens of Greece and not, as Cambouris was, merely vacationers.9

See Duha v. Agrium, Inc., 448 F.3d 867, 879 (6th Cir. 2006)

(holding the district court abused its discretion in giving undue

weight    to      information   about    witnesses      "asserted     in     [the

defendant's] brief but not by affidavit or in any other record

evidence").        Without such evidence identifying the witnesses'

residency,10 the district court did not have a sufficient basis to


     9 Galakatos argues we can infer these individuals are Greek
residents because the Port Authority report specifies that Curtis
is of "USA Nationality," but doesn't say the same for others. It's
not clear how the Port Authority decided to mark (or not mark)
various nationalities in the report.      However, as Curtis and
Cambouris point out, the lack of similar notations of nationality
for other individuals appears to be based off assumptions about
last names. Cambouris (a U.S. citizen and resident of New York)
doesn't have a "USA Nationality" notation after his name.
     10 Of course, it could be necessary to know not just the

witnesses' residency but also their citizenship, as the district
court could (so long as other requirements are met) have the


                                   - 19 -
conclude that a Greek court could compel testimony from these

eleven   individuals.11    See,    e.g.,   SAS   Inst.,   Inc.   v.   World

Programming Ltd., 468 F. App'x 264, 266-67 (4th Cir. 2012) (per

curiam) (finding abuse of discretion because the district court

failed to hold the defendant to its burden by relying on a

barebones affidavit stating that witnesses were in the U.K.).           Its

finding to the contrary was clear error, and its resulting emphasis

on this factor was erroneous.

           Further, putting aside the residency of the witnesses,

the district court again erred when it placed undue weight on a

Greek court's ability, if any, to compel witness testimony.              As

the   Supreme   Court     has   instructed,      courts    consider     the

"availability of compulsory process for attendance of unwilling




authority to compel the testimony of a U.S. citizen residing
abroad. See 28 U.S.C. § 1783 (providing for service of a subpoena
on a U.S. citizen on international soil if certain findings are
made by the district court); see also Fed. R. Civ. P. 45(b)(3).
Though residency of a non-U.S. citizen, too, would be relevant to
the question of whether witnesses' testimony could be compelled,
since a district court could have the authority to compel the
testimony of a Greek citizen residing in the United States. See
Fed. R. Civ. P. 45(b)(2); Probulk Carriers Ltd. v. Marvel Int'l
Mgmt. & Transp., 180 F. Supp. 3d 290, 292 (S.D.N.Y. 2016)
(concluding subpoena on foreign national temporarily in the United
States enforceable and noting that Fed. R. Civ. P. 45(b)(2) "does
not distinguish between witnesses who are citizens or residents of
the United States and witnesses who are not").
     11 Galakatos has provided no legal authority suggesting that

a Greek court could compel the testimony of non-resident Greek
citizens.


                                  - 20 -
. . . witnesses."         Gulf Oil, 330 U.S. at 508 (emphasis added).12

Yet Galakatos made no allegations that any of the witnesses would

be unwilling to testify in the United States absent compulsory

process--only       (on    appeal,    without   record      support)      that    the

witnesses are "unlikely to travel to Massachusetts to testify."13

See Mercier I, 935 F.3d at 428 (noting the defendant "failed to

establish that these witnesses would be unwilling to come to the

United States").          Unlikely and unwilling do not equate, and the

district    court     placed    undue    weight     on    the   availability      of

compulsory process.         See, e.g., Hefferan v. Ethicon Endo-Surgery

Inc., 828 F.3d 488, 499 (6th Cir. 2016) (the availability of

compulsory process, though a consideration, "receives less weight

'when it has not been alleged or shown that any witness would be

unwilling to testify'" (quoting Duha, 448 F.3d at 877)); DiFederico

v. Marriott Int'l, Inc., 714 F.3d 796, 807 (4th Cir. 2013) (noting

a defendant "must do more than simply point to categories of

witnesses   who     are    outside    the   court's      control"   and    that   "a

generalized   assertion        that   the   court   cannot      compel    Pakistani

witnesses to give testimony" doesn't establish unwillingness); cf.


     12  Galakatos did not argue that the "cost of obtaining
attendance of willing[] witnesses," see Gulf Oil, 330 U.S. at 508
(emphasis added), weighed in favor of litigating in Greece.
     13 Indeed, he did not even make any allegation that Faroupos

(the pilot of the Galani and gardener at his vacation home) would
be unwilling--even though the Greek attorney submitting an
affidavit on Galakatos's behalf was in contact with Faroupos's
attorney.


                                      - 21 -
also Iragorri, 203 F.3d at 17 (noting that a "mere suggestion of

greater financial strain is meaningless unless and until the

plaintiff demonstrates the nature and extent of the supposed

limitations").14

          Moreover, even assuming the witnesses were outside the

reach of necessary Massachusetts compulsory process, Galakatos

also failed to demonstrate why the proposed witnesses had any

relevance to his case.   Looking back to Piper's baseline standard,

we see that the Piper defendant submitted "enough" when it listed

different categories of witnesses and, equally important, the

subjects upon which they were proposed to testify.      Further to

explaining what's "enough," we have also recently clarified that

a defendant's long list of potential witnesses, without more, is

not always "enough" to meet its burden on the witnesses factor.

See Nandjou, 985 F.3d at 147.   In Nandjou, we faced another tragic

case where a father and son drowned in a hotel pool in Montréal.

Id. at 138.   The defendants, as part of their forum non conveniens




     14Our circuit's case law hasn't always been crystal clear on
this requirement. After noting in Mercier I that the defendant
didn't establish any witness's unwillingness to come to the United
States, we said subsequently in Mercier II that a defendant need
not, in every case, establish with record evidence that
unwillingness. See 981 F.3d at 1356; see also Interface Partners,
575 F.3d at 104-05 (quoting Mercier II for this proposition). But,
as we'll soon note, the necessary information to surmount a
defendant's burden will vary from case to case.      And, as we'll
also soon explain, the concerns driving Mercier II's observation
aren't present here.


                                - 22 -
motion,    contended      there    were   twenty-five      witnesses      in   Canada

(including civilian first responders, police officers, paramedics,

medical personnel, and the coroner) that could not be compelled to

testify in a Massachusetts court.             Id. at 144-45.         The plaintiffs

countered by identifying three U.S.-based third-party liability

witnesses, multiple U.S.-based third-party damages witnesses, and

two U.S.-based party witnesses--who also happened to be the only

individuals who actually witnessed the drowning at issue.                      Id. at

145-46.    On that record, we said the district court placed undue

weight on the defendants' numeric list because the defendants

"[did] not explain[] why live testimony from all of those witnesses

[was] critical."       Id. at 147.        Indeed, we said so even where the

defendants offered as evidence reports from many of their list of

twenty-five       witnesses,      including    six   of    the     civilian     first

responders, six police officers, and the coroner.                    Defs.' Renewed

Mot. to Dismiss, Ex. B, at 6-16, 34-44, Nandjou v. Marriott Int'l,

Inc., No. 18-CV-12230-ADB, 2019 WL 5551438 (D. Mass. Oct. 28,

2019), ECF No. 39; id., Ex. C, at 1-9.

            Here,    though,      Galakatos    submitted       a   list   of    names

omitting    any    even    generalized     detail    on    their      role     in   the

underlying    incident      (whether      eyewitness      to   the    crash,    first

responder, or participant in the investigation).15                   Yet he bore the


     15 The record contains a translated copy of the Port
Authority's report on the incident, which happens to identify the


                                      - 23 -
burden of giving the district court "enough" to evaluate the

relative burdens related to the convenience of witnesses.   See Van

Cauwenberghe v. Biard, 486 U.S. 517, 528 (1988) (noting that to

evaluate the access-to-evidence factor, the court must "evaluate

what proof is required, and determine whether the pieces of

evidence cited by the parties are critical, or even relevant, to

the plaintiff's cause of action and to any potential defenses to

the action").   The district court erred in failing to require some

showing from Galakatos as to how the witnesses were relevant. See,

e.g., Nandjou, 985 F.3d at 147; Bos. Telecomms. Grp., Inc. v. Wood,

588 F.3d 1201, 1210 (9th Cir. 2009) (finding abuse of discretion

in weighing witnesses factor where the defendant "provided very

little information that would have enabled the district court to

understand why various witnesses were material to his defense");

cf. Iragorri, 203 F.3d at 17 (emphasizing that "live testimony of

key witnesses" can be essential if the defendant shows how those

witnesses are critical (cleaned up) (quoting Howe, 946 F.2d at

952)).




role that some of these potential witnesses played on the day of
the crash.    (Though we note as an aside that, further to
Galakatos's   apparent   strategy   of   providing  little-to-no
information, it wasn't Galakatos that provided this document--it
was Curtis and Cambouris.) But Galakatos still did not give the
district court enough information to determine that any of the
witnesses actually had relevant testimony to offer.


                              - 24 -
             Contrary to Galakatos's suggestion, our requirement for

more information (about residency, unwillingness, or relevance)

would not, on the facts of this case, "defeat the purpose of the[]

motion" by requiring "extensive investigation."          Piper, 454 U.S.

at 258.      The Piper Court was obviously concerned with forcing

defendants to bear an impossible burden by identifying the names

and testimony of witnesses in a jurisdiction in which they have no

power to compel information. See id. (noting that defendants "have

moved for dismissal precisely because many crucial witnesses are

located beyond the reach of compulsory process, and thus are

difficult to identify or interview"); see also Mercier II, 981

F.2d at 1356 (noting that a "blanket rule 'would tend to inflict

an impossible burden'" because defendants "cannot compel evidence,

including the evidence necessary to argue for dismissal" (citation

omitted)).     But here, Galakatos had easy access to--at the very

least--the location of at least six of the eleven individuals

identified on the list.       As the Port Authority's investigation

report makes clear, five of those individuals were aboard the

Galani with Faroupos (the sixth) when the accident occurred.            And

although Galakatos stresses in his appellate papers that he is

"not in regular communication with the eyewitnesses," it is clear

Galakatos has at least some access to Faroupos: the Greek attorney

hired   by   Galakatos's   counsel   obtained   the   list   of   witnesses

directly from Faroupos's attorney in the criminal investigation.


                                 - 25 -
Content to rest on what he believed the bare minimum, Galakatos

apparently made no attempt to utilize the information he could

access to try to shoulder his heavy burden.

            Thus,     although   we    today   reaffirm   that   there    is   no

"blanket rule" that a defendant identify the substance of a

proposed witness's testimony, see Interface Partners, 575 F.3d at

104, we echo, too, the Supreme Court admonition that a defendant

must give the district court enough information to analyze whether

the defendant has shouldered her heavy burden, see Piper, 454 U.S.

at 258; see also Iragorri, 203 F.3d at 17 (making clear that a

"mere suggestion" of burden without evidentiary support showing

the   "nature   and    extent    of    the   supposed   limitations"     may   be

insufficient).      Again, "flexibility is the watchword," Iragorri,

203 F.3d at 12, and a defendant may, in some cases, need to show

why   the   inability    to   compel    certain   non-U.S.-based    witnesses

strongly outweighs the plaintiff's desire to try her case in her

home forum of choosing, see Lacey v. Cessna Aircraft Co., 862 F.2d

38, 44 (3d Cir. 1988) ("[T]here is no hard and fast rule, and . . .

the amount of information that a defendant must provide depends

upon the facts of the particular case."); In re Air Crash Disaster

near New Orleans, 821 F.2d 1147, 1165 n.28 (5th Cir. 1987) (en

banc) (noting the detail required will vary depending on the issues

that are contested), vacated and remanded on other grounds sub.

nom. Pan Am. World Airways, Inc. v. Lopez, 490 U.S. 1032, 1033


                                      - 26 -
(1989), op. reinstated in relevant part, 883 F.2d 17, 17 (5th Cir.

1989).    But a mere reliance upon assumptions--Galakatos assumes

those deposed by Greek officials are in Greece and that all of

them have something relevant to offer--will not do.                See Adelson,

510 F.3d at 53; Mercier I, 935 F.2d at 426 ("the district court

mistakenly   relieved    the     moving    defendant   of    its    burden"   in

"assuming").    All that said, defendants who choose to try to meet

their heavy burden with the bare minimum of what's "enough" do so

at their own peril.

           We   also   believe    the     district   court   gave   inadequate

consideration to the convenience of the plaintiffs' witnesses, in

particular, the plaintiff herself.16          The district court failed to

take heed of the physical and emotional burden on Curtis in

returning to Greece, as the plaintiffs requested it do.                       See

Nandjou, 985 F.3d at 146 (noting the district court should have

considered the burden on the plaintiffs who, "if forced to testify


     16 Curtis and Cambouris also argue that the district court
erred when it concluded that Curtis's U.S.-based medical
providers' unwillingness to travel to Greece did not weigh against
dismissal. We spy no error, though, because the district court
did consider this fact. It just didn't apply the weight Curtis
and Cambouris would like. Cf. Imamura, 957 F.3d at 106 (reminding
that we won't strike the balance of relevant factors anew). And,
as the district court noted, not only could Curtis and Cambouris
obtain testimony from one of the treating Greek physicians (one of
whom is identified by name and hospital in the record), her U.S.-
based physicians could also submit written testimony. True, U.S.
courts prefer live testimony. See Interface Partners, 575 F.3d at
105.   But Greek courts apparently generally rely on written
testimony--a point Curtis doesn't dispute.


                                   - 27 -
in Montreal, would be required to return to the country of their

loved ones' deaths" (citing Guidi v. Inter-Cont'l Hotels Corp.,

224 F.3d 142, 145 (2d Cir. 2000))); see also Guidi, 224 F.3d at

145 (reversing a forum non conveniens dismissal in part because

the district court failed to consider the "emotional burden" it

would impose on the plaintiffs to return to Egypt, where their

loved ones were killed).

           Galakatos claims any physical or emotional burden on

Curtis   (or   her   husband   for   that    matter)   doesn't     need   much

consideration because, he claims, Greek courts "rel[y] heavily on

written evidence and only rarely require[] live testimony, so the

likelihood of Plaintiffs being required to travel back to Greece

is very small."      Yet the key words in there--even assuming their

accuracy--are   "rarely"   and   "very      small"   likelihood.     Indeed,

although Galakatos avers that "testimony by a litigant party is

not permitted under Greek law," his Greek attorney's testimony on

that point is inconsistent.          Although the attorney states that

"litigant parties are not entitled to swear affidavits or be

examined as witnesses," he also states (emphases our own) that

there could be the "rare event that the Court would ask the

Plaintiffs . . . to appear before it in order to be examined," and

that it would be "very unlikely for the Court to ask from any of

the Plaintiffs to travel to Greece in order to be examined."               The

district court didn't make any legal conclusion on whether Curtis


                                 - 28 -
could be called to testify in Greece and did not consider at all

how this balanced against the location of the other witnesses.                It

should have considered the prejudice to Curtis of possibly--even

if unlikely--having to return to Greece to prosecute her claims.

Cf., e.g., Mercier I, 935 F.2d at 428 (no weight given to witnesses

factor where the burdens between the two sides were "likely to be

about equal").

            Curtis and Cambouris do not dispute, though, that the

district court correctly determined that some of the physical

evidence being in Greece weighed in favor of litigating there.

Still, we think that this factor alone cannot weigh "strongly" in

favor of a Greek forum.          The district court did not explain why

this factor strongly favored litigating in Greece given that the

documents    could    be    transmitted   electronically.        Nor    are   we

convinced    by    Galakatos's    repeated    emphasis   that    the   need   to

translate these documents counsels strongly toward a Greek court.

The same need for translation exists if this case heads to Greece,

as neither Curtis nor her U.S.-based physicians speak Greek.

     C.     Putting It All Together

            In review, the district court abused its discretion in

failing to hold Galakatos to his burden of showing that the public

and private interest factors displaced the "heavy presumption

weigh[ing]    in    favor   of   [Curtis's]   initial    forum   of    choice,"

Adelson, 510 F.3d at 53, and that all in all, a trial in Greece


                                    - 29 -
"will best serve the convenience of the parties and the ends of

justice," Imamura, 957 F.3d at 107 (quoting Koster, 330 U.S. at

527).     The district court clearly erred in striking the overall

balance, and, in doing so, abused its discretion.                 See Nandjou,

985 F.3d at 147.

            Before we close out, we have one more note.                 Below,

Galakatos opposed Curtis and Cambouris's cross-motion for targeted

discovery    in   support     of    their   opposition    to   the   forum   non

conveniens motion. Galakatos's position then was that he had given

the district court enough information for it to rule in his favor.17

However, we conclude he did not, and given that it was his heavy

burden to show forum non conveniens, and given his decision below

to advocate against the development of a stronger factual record,

we will leave him to shoulder the burden of the inadequacy of his

evidentiary offerings.18           See Iragorri, 203 F.3d at 17 ("It is

hornbook    law   that   an   appellate     argument     cannot   survive    the

proponent's failure to supply a sufficient factual predicate for

it."); cf. Dow v. United Bhd. of Carpenters & Joiners, 1 F.3d 56,

61 (1st Cir. 1993) (noting we are loath to "squander judicial




     17 Galakatos also says, on appeal, that Curtis and Cambouris
didn't ask for discovery on the witnesses issue. But Curtis and
Cambouris asked for discovery on the "issues raised in the forum
non conveniens motion," which would include his and his counsel's
statements that the witnesses are in Greece.
     18 Galakatos has not suggested on appeal that, if we found

insufficient evidence, we should remand for further factfinding.


                                     - 30 -
resources and give parties who . . . plunge headlong into the

merits of a case without pausing to exhaust discovery options a

second bite at the cherry"); Bhatnagar v. Surrendra Overseas Ltd.,

52 F.3d 1220, 1231 (3d Cir. 1995) (holding, without enacting a

blanket rule disfavoring reconsideration of forum non conveniens

motions with new evidence, that reconsideration on an expanded

record should be "limited to exceptional circumstances").

                            SIGN OFF

          Our voyage complete, we reverse the district court's

judgment dismissing this case and remand to allow the case to

proceed in the plaintiffs' chosen forum.     Costs to appellants.

Fed. R. App. P. 39(a)(3).




                             - 31 -